Citation Nr: 1242690	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  03-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board previously denied the Veteran's claim of service connection for chronic sinusitis in a June 2007 decision.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion in February 2008 requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the Joint Motion.

The Court granted the Joint Motion for remand in February 2008 and returned the case to the Board.

In an August 2008 decision, the Board granted the Veteran's claim of service connection for allergic rhinitis.  The claims of entitlement to service connection for a chronic sinus disorder and for an evaluation in excess of 20 percent for mechanical low back pain were remanded back to the RO for additional development pursuant to the directives in the Joint Motion.  

The claims of service connection for sinusitis and entitlement to a disability rating in excess of 20 percent for the service-connected mechanical low back pain were returned to the Board upon completion of the RO development; however, the Board determined, in an October 2010 remand, that the RO had not substantially complied with the August 2008 remand directives.  As such, the issues were once again remanded for additional development in October 2010.  

In an April 2012 decision, the Board denied entitlement to a disability rating in excess of 20 percent for the service-connected mechanical low back pain; however, unfortunately, with regard to the issue of entitlement to service connection for sinusitis, the examination conducted on remand, in September 2011, was inadequate, and this issue was once again remanded in April 2012 to obtain an adequate examination.  An adequate examination was conducted in May 2012.  Upon completion of the examination, the RO issued a supplemental statement of the case (SSOC) in August 2012, and the case was returned to the Board in September 2012.  

In a May 2012 statement, the Veteran reported that she was diagnosed with TMJ during active service.  In addition, the Veteran described symptoms of her service-connected allergic rhinitis.  As such, the  issues of entitlement to service connection for TMJ, and entitlement to an increased (compensable) rating for the service-connected allergic rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition, in November 2012, the Veteran requested reconsideration of her claim for a disability rating in excess of 20 percent for the service-connected mechanical low back pain.  In support of her claim for increase, she submitted additional private medical records showing treatment for degenerative disc disease of the lumbar spine at L5-S1, severe back pain and L4-L5 grade I spondylolisthesis.  The Board does not currently have jurisdiction over this issue, and it is therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent medical and lay evidence of record is in equipoise as to whether the Veteran's service-connected allergic rhinitis includes chronic sinusitis.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, chronic sinusitis was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of  service connection for chronic sinusitis constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a sinus disorder. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 . 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records reveal that she reported a history of mild hay fever on her enlistment examination in October 1983.  The Veteran was treated on occasion in 1984, 1988 and 1991 with a diagnosis of allergic rhinitis.  In May 1987, the Veteran was diagnosed as having frontal sinusitis.  In April 1988, the Veteran inhaled calcium hypochlorite and subsequently had an episode of bronchospasm that required medical care.  There is no indication that the Veteran had any problems with bronchospasm/reactive airway disease or asthma prior to that time.  On her discharge examination report in October 1992, the Veteran denied having sinusitis, and her sinuses were assessed as normal on physical examination.  

VA treatment records from 1994, 1995 and 1996 reveal that the Veteran used Beconase, Seldane D.  

In August 1994, x-rays of the sinuses were obtained because of complaints of headaches with sinus congestion.  Films of the paranasal sinuses revealed that all paranasal sinuses were well-aerated and normal in appearance.  There was no evidence of clouding, air fluid level or bony erosion identified.  In December 1994, the Veteran was diagnosed as having recurrent sinusitis.  

Paranasal sinus x-rays from February 2003 noted an impression of small mucoretention cyst versus nasal polyp involving the lateral wall of the left maxillary sinus.  Otherwise the paranasal sinuses were unremarkable. 

At her personal hearing before the undersigned in August 2004, the Veteran testified that she could not recall exactly when she began to seek treatment for her sinuses; however, she believed it was around 1984.  Treatment was in the form of medications and injections.  At the time of the hearing, the Veteran used Allegra and Singulair for treatment. 

At a VA examination in February 2006, the Veteran reported that she began having problems with her sinuses after she reportedly spent five days in the hospital after inhaling hydrochloric acid in 1987.  On examination, there was no sinus tenderness on palpation.  External ear and canal and tympanic membranes were unremarkable.  External nares of the nose were patent and the septum was intact.  There were no polyps present and there was no obstruction.  Tongue was midline, the mucosa was moist, and the pharynx had no hyperemia or exudates.  The examiner also referred to the Veteran's previous sinus x-ray films of February 2003 which indicated unremarkable views of the paranasal sinuses without radiographic evidence of sinusitis. 

The examiner's diagnosis was allergic rhinitis with symptoms of frontal headaches, postnasal drip, rhinorrhea; itchy/watery eyes.  The examiner indicated, based on the evidence in the claims folder, and by history, that the Veteran appeared to have documented allergic rhinitis that appears to have preceded (and followed) the Veteran's entrance into military service. 

With regard to sinusitis, the examiner noted that the Veteran likely had frontal sinusitis in 1987 and 1994.  The 1994 notation indicates that the sinusitis was allergic in nature.  Additionally, the examiner acknowledged that the Veteran has been treated for sinusitis, most notably in 1997, as there was a note from the VA Medical Center indicating that the Veteran was treated with antibiotics for sinusitis.  The examiner indicated that the above evidence demonstrated that the Veteran probably had acute episodes of sinusitis, with at least one episode occurring during service which was treated and resolved, and other post-service episodes that were also treated and resolved; however it did not appear that the Veteran had a chronic sinusitis.  The examiner indicated that the sinus CT, as noted above, did not document evidence of a chronic sinus problem. 

The examiner pointed out that the Veteran did have a chronic allergic rhinitis.  The VA examiner in February 2006 opined that the veteran did not have a chronic sinusitis disability.

This issue was denied by the Board in July 2007.  The basis for the denial was that there was no evidence of a chronic sinus disorder in service and no post-service chronic sinus disorder.  A VA examiner determined that the Veteran had been treated for acute sinusitis, both in service and after, in February 2006.

Since the July 2007 decision was issued, additional evidence has been added to the record, including evidence that the Veteran suffers from a chronic sinusitis condition.  VA treatment records obtained after the July 2007 decision was issued, show that the Veteran's sinusitis was described as "chronic" on the problem list in 2008.  Significantly, a September 2008 VA computerized tomography (CT) of the sinus and face indicated an impression of very mild chronic sinusitis.  

In light of these findings, the matter was remanded in October 2010 to afford the Veteran a VA examination to obtain a nexus opinion as to whether the Veteran's chronic sinusitis which was noted on the computerized tomography (CT) scan had its onset in service or was otherwise related to service.  

That examination was held in March 2011 and an addendum to that examination was prepared in September 2011.  The examiner indicated a review of the claims file, but never mentioned the September 2008 computerized tomography (CT) scan which apparently revealed a diagnosis of chronic sinusitis.  Instead, the examiner indicated that the Veteran had a long history of migraines, rhinitis and hay fever.  The examiner also noted that the Veteran's most recent sinus x-ray was normal, and, in March 2011, noted that the Veteran had a number of computerized tomography (CT) scans with the last one being normal with no evidence of chronic sinusitis.  With those findings, the examiner opined, the diagnosis of chronic sinusitis was not established.  In September 2011, the examiner concluded that there was no active sinus disease or any past history of chronic sinus disease, according to the record.  

Again, the examination of March 2011 and the follow-up addendum of September 2011 failed to address the September 2008 computerized tomography (CT) scan which, according to the report, established a current diagnosis of chronic sinusitis.  Although it appeared at that point that the Veteran failed to have evidence of a current disability, the fact remained that during the course of this appeal, the record reflects that she had a computerized tomography (CT) scan which was interpreted to show chronic sinusitis in 2008, which is during the course of this appeal.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that she had that disability at some time during the pendency of the claim.  As such, the matter was remanded once again in April 2012 to determine whether any current sinus condition (or a sinus condition that was present at any point during the period covered by this appeal) was related to service, or to a service-connected disability.  

The examination was held in May 2012.  The examiner indicated that the Veteran had allergic rhinitis, but that the evidence has never shown a chronic sinusitis.  The examiner addressed the 2008 computerized tomography (CT) scan, and indicated that a review of this scan did not show chronic sinusitis.  The examiner specifically noted that a review of sinus computerized tomography (CT) scans by otolaryngology from 2008 and 2011 revealed no evidence of sinusitis.  The examiner summarized that, based on a review of the c-file, including the 2008 computerized tomography (CT) scan, there is no medical evidence on which to make the diagnosis of chronic sinusitis.  The examiner did, however, note that the Veteran's reported symptoms represented allergic rhinitis, which the examiner related to service.  

In response to the examination report, the Veteran submitted a statement in May 2012.  In essence, she reported that she had symptoms of post nasal drip, drainage down the back of her throat, coughing at night, nasal stuffiness, nasal crust in the nose, facial pain, pressure and tenderness around the eyes, headache in the front of the head and around the eyes, laryngitis several times a year, and thick mucus build-up in the nose.  The Veteran reported that the above symptoms occur year round.  With regard to the Veteran's reported symptoms, there is no reason to doubt the credibility in this regard.  

Additional VA outpatient records dated from April 2012 were obtained and were made part of the Veteran's virtual VA file.  A review of these records indicates that a diagnosis of sinusitis remains on the Veteran's "problem list."  

In November 2012, the Veteran submitted additional medical evidence directly to the Board that is pertinent to her claim on appeal.  Although this evidence, which consists of an October 2012 private ENT clinical summary of a recent office visit, was submitted without a waiver of review by the Agency of Original Jurisdiction, the claim of service connection for sinusitis is granted in full, so the Board's review of this evidence in the first instance results in no prejudice to the Veteran.  

The October 2012 clinical summary indicates that the Veteran has a current diagnosis of nasal and sinus disease, chronic sinusitis, in addition to allergic rhinitis.  The Veteran underwent allergy testing and a nasal endoscopy.  At a follow up appointment at the end of October, 2012, the examiner noted that the Veteran tested positive to 36 antigens.  She had mild reactions to molds, cat pelt, dog, Demato, Pteronyssinus, European Cockroach, and feathers.  She had moderate reactions to grass, and Demato Farinae.  She had severe reactions to fescue.  In addition, the Veteran had extremely severe reactions to trees and weeds.  In essence, there is objective evidence to support the Veteran's reported rhinitis and sinusitis symptoms.  Given that the Veteran is in a near-constant state of allergy symptoms, it is not surprising that she also often has accompanying sinus symptoms as well.  

The competent evidence in this case is essentially in equipoise as to whether the Veteran has a current diagnosis of sinusitis.  In sum, the evidence; that is, the evidence demonstrating that the Veteran's service-connected rhinitis includes chronic sinusitis is equally weighted against the evidence demonstrating that the Veteran does not have chronic sinusitis.  The evidence that weighs in favor of the claim is evidence showing several bouts of acute sinusitis in service, shortly after service, and recently.  This establishes a pattern of sinusitis that, when considered together, shows continuity of symptomatology.  In addition, the VA examiner in February 2006 referred to a 1994 report that described the Veteran's sinusitis as "allergic in nature," which also tends to support the notion that the documented sinusitis is chronic, given that her allergies have been shown to be year-round.  Also weighing in favor of the Veteran's claim is the fact that the Veteran has a VA diagnosis of sinusitis that is noted to be "chronic" on VA's problem list in outpatient treatment records.  Finally, at least one medical professional has interpreted a September 2008 computerized tomography (CT) scan as revealing mild chronic sinusitis.  

Weighing against the claim are the opinions of the VA examiner in February 2006 and March 2011 who indicate that the Veteran had rhinitis but not sinusitis.  These opinions are largely based on negative x-ray films and a computerized tomography (CT) scan which did not show sinusitis.  In addition, a VA examiner in May 2012 interpreted the 2008 computerized tomography (CT) scan as negative for any signs of chronic sinusitis.  In sum, the negative evidence of record, while it is based on objective testing, does not address the Veteran's continuity of symptoms, and does not account for periods where the Veteran had bouts of sinusitis, but did not undergo objective testing during that time period.  

Importantly, service connection has been established for allergic rhinitis, and the examiner in May 2012 specifically noted that the Veteran had symptoms in that regard.  Although no medical professional has specifically indicated that the Veteran's current nasal/sinus disease had its onset in, or is otherwise related to service, the evidence does show that the sinusitis currently diagnosed as likely as not began in service and has continued since that time.  Continuity of symptoms is shown in this case.  Similarly, the evidence also shows that the Veteran's sinusitis has always been closely connected with her service-connected rhinitis.  Given the continuity of symptoms, the equally weighted evidence as to whether the Veteran has a chronic sinusitis condition, and the fact that service-connected has already been established for rhinitis, service connection for sinusitis is warranted in this case.  

Therefore, resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran's service-connected allergic rhinitis includes chronic sinusitis.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection is warranted for chronic sinusitis.


ORDER

Service connection for chronic sinusitis is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


